Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Receipt is acknowledged of applicant's claim for benefit of application CN 201910984747.8 filed in China on 10/16/2019.
Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for "sub-pixel ... are connected in parallel" (claim 1)  does not reasonably provide enablement for sufficient details of such requirement of "connected in parallel". The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to describe the invention in such terms that one skilled in the art can make and use the claimed invention to the interested public in a meaningful way commensurate in scope with these claims. See MPEP 2164.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Claim 1 – The limiting feature "connected in parallel" in the limitation "sub-pixel ... are connected in parallel" is not clearly understood therefore is indefinite. Namely, what is considered as "connected in parallel" and what is not "connected in parallel"? 
The term might refer to some detail of the electrical connection, or simply to the fact that the sub-pixels are always switched together being connected to the same data-line and the same scan-line, which is also an essential feature of the invention. In the absence of further features in the claim concerning the interconnection of sub-pixel structure, such as the corresponding data line, the scan line, the switching element(s) and the sub-pixel electrode(s), the limitation is not clearly understood. Claims 2-10 are also rejected due to their virtue of dependency. Appropriate amendment is required.
For examination purposes, the claim limitation is considered as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-5, 8-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable being over Cho et al. US 2019/0129213 in view of Kitajima et al. US Pat. 5475396.
Claim 1: Cho et al. disclose a display device, comprising: 
(Fig. 6) a first display panel 140 (shutter polarizing layer 150/shutter layer 160/quantum rod layer 170) [0074] [0084] (Note: shutter layer 160 is a “liquid crystal panel”) [0089] [0090] comprising: 
a first pixel unit 160 (shutter layer) [0074], comprising a first sub-pixel and a second sub-pixel (shutter layer 160 includes a plurality of operating units “A”) [0087], 5
a second display panel 110, disposed above the first display panel 140.  
except
wherein the first sub-pixel and the second sub-pixel are connected in parallel
however Kitajima et al. teach
(Fig. 13) the first sub-pixel and the second sub-pixel are connected in parallel (first pixel unit 49 comprises two sub-pixels 47/48 both connected to the same data line 41 and same gate line 42 functioning in parallel, i.e., sub-pixels 47/48 are connected in parallel for redundancy purposes in faulty cases such as short circuit) [Col. 9, line 54 - Col. 10, line 10]
It would have been obvious to one of ordinary skill in the art to modify Cho's invention with Kitajima’s structure in order to provide redundancy in faulty cases, as taught by Kitajima [Col. 9, line 54 - Col. 10, line 10];

Claims 4, 12-18, 20: Cho et al. disclose
Claim 4: (Fig. 6) the second display panel 110 comprises a second pixel unit P [0087], the first pixel unit “A” comprises a first pixel electrode area 162, the second pixel unit comprises a second pixel electrode area, and the first pixel electrode area 162 is overlapped with at least 50% of the second pixel electrode area (shutter layer 160 has the plurality of operating units A to correspond to the plurality of pixels P of the liquid crystal panel 110) [0087].
Claim 12: (Fig. 6) the second display panel 110 comprises a second pixel unit, wherein the second pixel unit comprises a plurality of sub-pixels “P”, and the plurality of sub-pixels “P” are electrically independent of each other
Claim 13: (Figs. 5, 6) the first display panel 140 further comprises a substrate (inherent, for an LC panel 160) [0089] and a transparent conductive layer (operating units “A” with electrodes 162/164) [0092], wherein the transparent conductive layer 162/164 is disposed on (upper surface of) the substrate and adjacent to (facing) the second display panel 110
Claim 14: (Fig. 6) the first display panel 140 further comprises a polarizing film 150 [0085], wherein the transparent conductive layer 162/164 (operating units “A” with electrodes 162/164) 
Claim 15: (Figs. 5, 6) the second display panel 110 (liquid crystal panel) [0087] comprises a substrate 111/112, a polarizing film 130 [0067] and a transparent conductive layer (rectangular electrode of plurality of pixels P), wherein the transparent conductive layer (rectangular electrode) is disposed between the substrate 111 (lower substrate) and the polarizing film 130 (upper polarizer)
Claim 16: (Fig. 6) a diffuser 180 [0096] disposed between the first display panel 140 and the second display panel 110.
Claim 17: (Fig. 6) a backlight module 20/90 (LGP) [0049], wherein the first display panel 140 is located between the second display panel 110 and 10the backlight module 20/90.
Claim 18: (Fig. 6) the first display panel 140/160 further comprises two substrates (inherent, for LC panel 160) and a display medium (LC) disposed between the two substrates (shutter layer 160 is a liquid crystal panel) [0089] [0090]
Claim 20: (Fig. 6) an adhesive layer 124 (polarizing film 124 includes polyvinyl alcohol PVA, i.e., adhesive material), wherein the second display panel 110 is attached to the first display panel 140 through the adhesive layer 124 (polyvinyl alcohol PVA layer 124  is between second display panel 110 and first display panel 140)

Claims 2, 3, 5, 8-11: Cho et al. disclose as above
Kitajima et al. teach
Claim 2: (Fig. 13) the first pixel unit 49 further comprises a third sub-pixel (the combined element 49 is divided into two sub-pixels 47/48, as shown in FIG. 13, but may be divided into three or more)
Claim 3: (Fig. 13) the first sub-pixel and the second sub-pixel are connected in parallel (first pixel unit 49 comprises two sub-pixels 47/48 both connected to the same data line 41 and same gate line 42  functioning in parallel, i.e., sub-pixels 47/48 are connected in parallel for redundancy purposes in faulty cases such as short circuit) [Col. 9, line 54 - Col. 10, line 10]; the third sub-pixel, the first sub-pixel, and the second sub-pixel are connected in parallel (the combined element 49 is divided into two sub-pixels 47/48, as shown in FIG. 13, but may be divided into three or more) [Col. 10, lines 4, 5].  
Claim 5: (Figs. 13, 14) the first sub-pixel comprises a first sub-pixel electrode 47, the second sub-pixel comprises a second sub-pixel electrode 48, and the first pixel electrode area 49 (dotted line) is a sum of an area of first sub-pixel electrode 47 and an area of the second sub-pixel electrode 48.
Claim 8: (Figs. 13, 14) wherein the first pixel unit 47 further comprises an active component 45 (TFT) [Col. 9, line 57], wherein the first sub-pixel comprises a first sub- pixel electrode 47, the second sub-pixel 48 comprises a second sub-pixel electrode 48, and both of the first sub-pixel electrode 47 and the second sub-pixel electrode 48 are electrically connected to the active component (45/46) (first pixel unit 49 comprises two sub-pixels 47/48 both connected to the same data line 41 and same gate line 42  functioning in parallel, i.e., sub-pixels 47/48 are connected in parallel for redundancy purposes in faulty cases such as short circuit – Note: for redundancy purposes, two redundant TFTs 45/46 being used, in case of faulty short circuit) [Col. 9, line 54 - Col. 10, line 10].  
Claim 9: (Fig. 14) the first display panel further comprises a data line 41, wherein the active component (redundant TFTs 45/46) is connected to the data line 41, and the data 
Claim 10: (Fig. 13) the first display panel further comprises a data line 41, wherein the active component (45/46) is connected to the data line 41, and the first sub-pixel electrode 47 is located between the second sub-pixel electrode 48 and the data line 41
 Claim 11: (Fig. 13) the first pixel unit further comprises a pixel connection electrode (43) electrically connected between the 15second sub-pixel electrode 48 and the active component 45, and the second sub-pixel electrode 48 is farther away from the active component 45 than the first sub-pixel electrode 47.
It would have been obvious to one of ordinary skill in the art to modify Cho's invention with Kitajima’s structure in order to provide redundancy in faulty cases, as taught by Kitajima [Col. 9, line 54 - Col. 10, line 10];

Claims 6, 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable being over Cho et al. US 2019/0129213, Kitajima et al. US Pat. 5475396 as applied to claim 1 above, and further in view of Nakamoto US 2010/0033655.
Claims 6, 7, 19: Cho et al. disclose as above
Nakamoto teaches
Claim 6: (Fig. 1) the second pixel unit  (upper “first” LC panel) comprises a plurality of sub-pixels 221, and each of the plurality of sub-pixels comprises a color filter (R/G/B) [0084].
Claim 7: (Fig. 1) a quantity of the plurality of sub-pixels is three (R/G/B) [0084]
Claim 19: (Fig. 1) the first pixel unit (lower “second” LC panel) is disposed between one of the two substrates (each of the first/second liquid crystal panels includes the color filter substrate 220 and the active matrix substrate 230) [0080] and the display medium (liquid crystal).
It would have been obvious to one of ordinary skill in the art to modify Cho's invention with Nakamoto’s structure in order to provide improved display contrast of a liquid crystal display apparatus, as taught by Nakamoto [0002];

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871